Citation Nr: 0016759	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  00-12 368	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a January 7, 2000, rating decision 
granting a total disability rating based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from November 1940 to 
September 1945.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Philadelphia, Pennsylvania Regional Office (RO&IC) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on September 26, 1997. 

It is noted that in January 1999 and November 1999, the Board 
determined that the attorney was not eligible for attorney 
fees from past-due benefits from rating decisions dated 
November 1998 and August 1999. 

The RO&IC notified both the veteran and his attorney by 
letter on March 13, 2000, that the case was being transferred 
to the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney telephoned the RO&IC on March 28, 2000.  There 
is a report of this telephone contact in the claims folder.  
The attorney indicated that he was not appealing the previous 
Board denials of attorney fees, and it was noted that 5 VA-
Form 21-526s were sent to the attorney.  


FINDING OF FACT

There has been no final Board decision with respect to the 
issue of entitlement to a TDIU.
CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO&IC's January 2000 grant of 
a TDIU.  38 U.S.C.A. § 5904 (c) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609 (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  

By rating decision dated January 7, 2000, the RO&IC granted 
entitlement to a TDIU.  There has not been a final Board 
decision with respect to the issue of a TDIU.  

Without a final Board decision with respect to the issue of 
entitlement to a TDIU, the attorney is not entitled to past-
due benefits stemming from the RO&IC's grant of a TDIU. 
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(1) (1999).


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of entitlement to a TDIU by a rating 
decision of January 7, 2000, should be paid by the VA to the 
attorney.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


